Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 1 of 9 Page ID
                                #:43021




                      Exhibit A
       Declaration of Leecia Welch
     Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 2 of 9 Page ID
                                     #:43022



 1                                DECLARATION OF LEECIA WELCH
 2
 3    I, Leecia Welch, declare as follows:
 4
 5    1.    I am the Senior Director of Legal Advocacy and Child Welfare at the National
 6    Center for Youth Law (NCYL). I represent Plaintiffs in the above-titled action. If called
 7    to testify in this case, I would testify competently about these facts.
 8    2.    In the past month, I have conducted sites visits in my role as Flores counsel at the
 9    Donna Central Processing Center, the Carrizo Springs temporary influx facility, and the
10    Kay Bailey Hutchinson Convention Center Emergency Intake Site in Dallas, Texas.
11                                Donna Central Processing Center
12    3.    On March 11, 2021, I visited the Customs and Border Protection Donna Central
13    Processing Center (“Donna”) with my colleague, Neha Desai, and two Spanish-language
14    interpreters.
15    4.    Upon entry into the secured perimeter of Donna, we were escorted into a large
16    portable unit that had a long conference room in between two smaller rooms. From this
17    portable, we could see a series of large tents. Upon arrival, we asked if we could be
18    shown around briefly and were told we would need to direct the request to Defendants’
19    Department of Justice counsel. I immediately emailed Defendants’ counsel requesting to
20    be shown the living quarters of our clients at Donna. She denied the request on the basis
21    that we were not entitled to it under the terms of the Flores Settlement Agreement. A
22    follow up request was also denied.
23    5.    Our point of contact at the facility provided us with the census of unaccompanied
24    children and family units staying at Donna at that time. The unaccompanied children’s
25    census was voluminous, unpaginated, and in no discernible order – so it took a while to
26    determine our priorities in terms of interviewing children. We later determined that there
27    were more than 2,100 children at Donna on the day of our visit. We were struck by the
28    number of young children on the census and decided to prioritize speaking to some of the

                                                     1
     Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 3 of 9 Page ID
                                     #:43023



 1    younger children, teenage girls, and sibling groups. We have since calculated that there
 2    were approximately three hundred children age twelve and under at Donna at that time.
 3    6.    During the course of the day, I interviewed six children and Ms. Desai interviewed
 4    about twelve children – including sibling groups and a fourteen-year-old mother caring
 5    for her baby. The children we interviewed ranged in age from one to seventeen years old.
 6    We also learned about Donna from children we subsequently interviewed at the
 7    Convention Center and from some follow-up conversations with children’s families.
 8    7.    The children we interviewed at Donna had been there from five to eight days.
 9    Children at the Dallas Convention Center and families we spoke to subsequently reported
10    longer stays at Donna – up to fifteen days for one child. Overall, the children’s accounts
11    of their time at Donna painted a grim picture of a dramatically overcrowded facility that
12    was not designed to meet the needs of children for an extended period of time –
13    especially young children.
14    8.    Children told us that they had infrequent access to showers while held at Donna.
15    Some children reported having showers every four days, but one reported it was six days
16    before she was permitted to take a shower. Most reported that there was ample soap, but
17    one child noted she had to use shampoo because there wasn’t enough soap. Children
18    reported taking showers at various times of the day, with one child reporting to me that
19    he was awakened at 3 a.m. to take a shower.
20    9.    The overcrowding was particularly concerning in the children’s description of their
21    sleeping arrangements. Children reported that they slept on mats on the floor, but
22    multiple children told us that there were not enough mats and children often had to sleep
23    directly on the floor. Mats were placed so close together that you could touch the child
24    next to you. Several children reported pushing the mats together and sleeping sideways
25    so that more children could share the mats rather than having to sleep on the ground.
26    10.   Children reported spending all day and night in their “pods” or “cells” in the tents.
27    The pods were separated by clear plastic walls and organized by age and gender.
28    Children told us there was nothing to do but sit in the tent and watch TV. They shared

                                                    2
     Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 4 of 9 Page ID
                                     #:43024



 1    how hard and sad it was to sit in the tent day after day listening to other children cry.
 2    Many said they did not know if it was day or night outside. Some children would lie or
 3    sit on the mats all day long. Multiple children said that the only time they saw the sky or
 4    the sun was when they went outside to a courtyard with fake grass for about fifteen
 5    minutes. Children said that they would go days without going to the courtyard. When
 6    they went to the courtyard, they would just sit on the ground because there was nothing
 7    for them to do there.
 8    11.   The children’s views of the food at Donna varied. Most said it was okay but that it
 9    was bland or didn’t really taste like food. All the children reported being able to get fresh
10    fruit or snacks. Some of the teenagers said the servings weren’t enough and one child
11    (who I spoke to at the Convention Center) told me the food at Donna was inedible and he
12    ate nothing but fruit and snacks for nine days.
13    12.   None of the children I spoke to at Donna had been allowed to make a phone call to
14    their family. They were visibly shaken when talking about how hard that was for them.
15    All of the children had family in the U.S., and each of them either had the phone number
16    for their family member written on a piece of paper in a Ziploc bag or had it memorized.
17    More than anything, they wanted to be in touch with their families.
18    13.   All of the children I spoke to wanted to know how long they would have to stay at
19    Donna and when they would be able to see their family. It seemed that none of them had
20    been given information about the sponsorship process or what would happen to them
21    next. They were all desperate for more information.
22                    Site Visit to Carrizo Springs Temporary Influx Shelter
23    14.   On March 12, Ms. Desai and I visited the Carrizo Springs Temporary Influx
24    Shelter (“Carrizo”) with a Spanish-language interpreter. On the day of our visit, there
25    were about 780 children placed there. At that time, all of the children placed at Carrizo
26    were boys between the ages of 13 and 17. We were provided written materials about the
27    layout of the site, but we were already familiar with it because we had previously toured
28    this facility when it was open temporarily in 2019.

                                                    3
     Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 5 of 9 Page ID
                                     #:43025



 1    15.   In sharp contrast to the children at Donna, the children we interviewed at Carrizo
 2    seemed much happier and more at ease. While upon first observation the physical plant
 3    is stark and not particularly child-friendly, it is clear from my own observation and
 4    conversations with the care provider that efforts have been undertaken to make the
 5    children feel as welcome as possible, including having a banner on the front building that
 6    says: “Bienvenidos”; allowing children to decorate their rooms with their own artwork;
 7    and giving all children new clothes, shoes, a duffel bag, and a Bible at intake. I have
 8    subsequently learned that the girls who will soon be placed at Carrizo will all have a
 9    teddy bear waiting for them on their assigned bed.
10    16.   Children reported having comfortable living arrangements, including their own
11    bunk beds in a bedroom shared with three other children, a shared bathroom, and a shared
12    living space in between two bedrooms. Children have access to daily showers.
13    17.   Children eat in a cafeteria and reported that they were satisfied with the food. One
14    child remarked that the food was better than the other places he had been.
15    18.   Children reported having school Monday to Friday for 6.5 hours. They also have
16    daily outdoor recreation, including playing soccer.
17    19.   Children reported having two 20-minute phone calls a week with their family and
18    getting updates on their case from a counselor prior to these phone calls. The children I
19    spoke to were generally aware of the status of their sponsor’s application and felt hopeful
20    that they would be getting released soon. One expressed concern about the length of time
21    it was taking his sponsor to get a fingerprinting appointment.
22    20.   While we were at the facility, legal service providers were meeting with youth to
23    conduct know your rights trainings. It was refreshing to see children waiting in the
24    common area who were smiling, playing board games with other children and staff, and
25    generally acting like kids.
26
27
28

                                                   4
     Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 6 of 9 Page ID
                                     #:43026



 1          Site Visit to Kay Bailey Hutchinson Convention Center Emergency Intake Site
 2    21.     On March 29, I visited the Kay Bailey Hutchinson Convention Center Emergency
 3    Intake Site in Dallas, Texas (“Convention Center”) with my colleagues, Neha Desai and
 4    Melissa Adamson, and two Spanish-language interpreters.
 5    22.     On the day of our visit, we were told there were about 2,270 children placed at the
 6    Convention Center. All of these children were boys between the ages of 13 and 17 who
 7    had been transferred directly from Customs and Border Protection.
 8    23.     Upon arrival at the Convention Center, we were provided with a full tour of the
 9    facility. We were repeatedly told that ORR views the standing up of emergency intake
10    sites like the Convention Center as a “life-saving mission.” We were encouraged to
11    consider the Convention Center as akin to a hurricane shelter – with the hurricane in this
12    situation apparently being the increase in children resulting in overcrowded and unsafe
13    conditions at Customs and Border Protection facilities like Donna.
14    24.     While there is no question that the Convention Center is a significant improvement
15    over a prolonged stay at Donna, I nonetheless have concerns about the lack of case
16    management, lack of phone calls, lack of activities, and lack of identifiable standards at
17    this facility – especially to the extent that children might remain there for many weeks or
18    months. In my opinion, suggesting that the only options are a prolonged stay at Donna
19    and standardless emergency sites offers a false dichotomy. ORR should be devoting
20    significantly more resources to enhancing its case management capacity both because
21    children have a right to be quickly and safely reunified with their families and because
22    not doing so will place ever increasing demands on a system that is already stretched far
23    beyond capacity.
24    25.     During our tour of the facility, we were shown two large conference areas used for
25    eating and sleeping and a number of smaller areas designated for medical services, site
26    support and logistics, and indoor recreation. We were also taken to an area in the loading
27    dock of the Convention Center where portable units had been set up for showers and
28    bathrooms.

                                                    5
     Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 7 of 9 Page ID
                                     #:43027



 1    26.   All of the approximately 2,300 children living at the Convention Center sleep in an
 2    enormous conference room on white cots arranged in vast rows. There is no privacy in
 3    this sleeping area. Some children stated that it was difficult to sleep with so many people
 4    in the same space and so nearby. One child said it was noisy and unsettling, and it took
 5    him hours to fall asleep. Others noted that being around thousands of people in such
 6    close proximity made them concerned about COVID. One child said being around so
 7    many people made him feel “asphyxiated.”
 8    27.   There is a separate large area where the children eat their meals. Groups of
 9    children cycle through this area, pick up their meals, and then sit at conference tables and
10    eat together. We observed some of the lunch and dinner meal times, and I noted how
11    smooth and orderly the process went and how well-behaved the children acted.
12    28.   Next to the eating area, a section of the Convention Center has been cordoned off
13    for recreation. The recreation area includes a few basketball hoops, a makeshift space for
14    soccer, and some tables where children can watch movies.
15    29.   We were also taken to the loading dock of the Convention Center. This area has
16    rows of portable units with showers and bathrooms. Intake of new children is also
17    conducted in this area.
18    30.   Following the tour, we interviewed approximately ten children. The children I
19    interviewed had been living at the Convention Center for nine to thirteen days. They
20    reported having been at a CBP facility prior to that for four to eleven days.
21    31.   Most of the children I spoke with at the Convention Center reported having been
22    given a single 10-minute phone call with their family members the day before our site
23    visit. They all desperately wanted more contact with family as some had gone weeks or
24    months without talking to them. One child reported that he was told he would be allowed
25    to have two phone calls a week while at the Convention Center, but that had not been
26    happening.
27    32.   The children I spoke to reported having no contact with a case manager or anyone
28    who knew about their case. They all seemed confused about the sponsorship process and

                                                   6
     Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 8 of 9 Page ID
                                     #:43028



 1    described feeling anxious to have more information about what was happening to them
 2    and when they would be released.
 3    33.   We have reached out to several of the interviewed children’s family members since
 4    our visit. These family members have told us that they have not been contacted by case
 5    managers. They expressed frustration that they have not been provided information about
 6    the sponsorship process or the steps they should be taking so that their children can be
 7    released to them.
 8    34.   Children at the Convention Center appear to have access to basic hygiene. They
 9    reported that they were able to shower regularly. One child expressed thanks to God that
10    he could shower daily, having come from Donna where he went four days in between
11    showers. There were hand sanitizer stations throughout the facility and no children raised
12    any concerns about access to soap or toiletries.
13    35.   Children at the Convention Center have limited access to education and recreation.
14    Children reported having anywhere from fifteen minutes to an hour of English language
15    instruction a day. One child told me that the time varied based on the availability of the
16    volunteer teachers. We were told that the site does not have adequate space to set up a
17    classroom for additional instruction.
18    36.   Children reported inconsistent access to the indoor recreation area of the
19    Convention Center. Some said recreation time was supposed to happen daily, but that it
20    didn’t always happen. In general, children reported having limited activities and
21    spending the majority of their days sitting on their cots.
22    37.   Children reported that the meals at the Convention Center were generally okay, but
23    that portions were not large enough and they often felt hungry between meals. The site is
24    aware of this concern, and mentioned they are working with the catering company to
25    increase the portions.
26    38.   The only fresh air children at the Convention Center get is when they are waiting
27    in line in the loading dock to use the portable shower and bathroom units. We were told
28    that given the urban environment, there was not a safe space for outdoor recreation and

                                                    7
     Case 2:85-cv-04544-DMG-AGR Document 1109-1 Filed 04/09/21 Page 9 of 9 Page ID
                                     #:43029



 1    there were no plans to allow children outside the facility during their stay. This means
 2    that some of the children I interviewed have already gone more than a month without
 3    outdoor recreation.
 4    39.   As far as I know, the Convention Center is not adhering to any particular standards
 5    other than being a “life-saving mission” operating generally under a “best interests of the
 6    child” standard. It is not clear to me what that means. Given that this and similar
 7    facilities will likely be open for months, it is crucial that ORR develop uniform
 8    emergency intake site standards that ensure the safety and well-being of children while
 9    they await placement with their relatives. While the rapid deployment of the Convention
10    Center and other similar facilities has been admirable, it is deeply concerning to me that
11    thousands of children have been stuck indoors in close proximity, with minimal activities,
12    limited access to phone calls, and no case managers for many weeks.
13
14    I declare under penalty of perjury that the foregoing is true and correct. Executed on this
15    9th day of April, 2021 at Boca Grande, Florida.
16
17
18                                           ______________________________________
19                                                 Leecia Welch
20
21
22
23
24
25
26
27
28

                                                   8
